DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 2/5/2021, is acknowledged.  Claim 1 is amended.  No new matter is added.  Claims 1-5 and 8-9 are currently pending, Claims 8-9 are withdrawn.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2016/0222483).


Claim 1
Murakami
C
0.15-0.25
0.15-0.50
Si
1.0-2.0
0.2-3.0
Mn
1.2-2.0
0.5-3.0
P
≤ 0.015
≤ 0.05
S
≤ 0.005
≤ 0.05
Al
0.53-1.0
0.01-1.0
N
≤ 0.006
0.001-0.01
Nb
0.02-0.06
≤ 0.1
O
≤ 0.003
-
Fe
Balance with impurities
Balance with impurities
Other
-
B: 0.0002-0.01
Ti: (3.4*N +0.01) to (3.4*N+0.1)


Compositional ranges including zero are interpreted as optional elements.  Thus, Murakami teaches a steel plate with compositional ranges which overlap each of the claimed compositional ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
In addition, Murakami teaches that the steel plate comprises a microstructure comprising 67-97% of bainitic ferrite, 3-20% retained austenite (i.e. residual austenite), 37% or less martensite and 5% or less remainder. (para. 30).  It is further noted that the reference teaches specific examples (see Table 5) consisting of bainitic ferrite and residual austenite and therefore clearly contemplates that the recited 37% or less martensite and 5% or less remainder phase(s) include zero and are therefore optional.  Accordingly, Murakami teaches a steel plate which may consist of bainitic ferrite and residual austenite in contents overlapping the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  MPEP § 2144.05.

Finally, Murakami teaches an example steel plate with a thickness of 3.0 mm, falling within the claimed range. (para. 75).  Moreover, it would have been obvious for one ordinary skill in the art to form a steel plate with any reasonable desired thickness, in particular one of about 3.0 mm as taught by Murakami, with a reasonable expectation of success.  MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
With respect to Claims. 2-5, Murakami teaches a steel plate with compositional ranges of Si, Mn, N, and Nb overlapping the claimed ranges. (see rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges. MPEP § 2144.05.

Response to Arguments
Applicant’s arguments, filed 2/5/2021, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 over Ikeda or Ikeda in view of Kawata have been fully considered and are persuasive in view of Applicant’s amendment to Claim 1.  Specifically, Claim 1 has been amended to require a minimum content of 0.53 wt% aluminum, whereas prior art Ikeda teaches a maximum aluminum content of 0.5 wt%.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Murakami, as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN A HEVEY/Primary Examiner, Art Unit 1735